DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Independent claims 1 and 16 recite a method (process) and system for evaluating a patient.  Thus, they are directed to statutory categories of invention.

Step 2A, Prong One
Claim 1 recites the following claim limitations:
acquiring patient data elements comprising one or more of demographic, clinical, laboratory, pathology, chemical, image, historical, genetic, and activity data for the patient;
comparing the PDP to a digital taxonomy constructed from prior data to classify the patient into one or more quantitative disease classifications;
personalizing treatment for the patient based on the one or more quantitative 15disease classifications

Claim 16 recites the following claim limitations:
collect patient data elements comprising one or more of demographic, clinical, laboratory, pathology, chemical, image, historical, genetic, and activity data for the patient;
compare the PDP to a digital taxonomy constructed from prior data to classify the patient into one or more quantitative disease classifications;
determine a personalized treatment for the patient based on the one or more quantitative 15disease classifications

These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper.  A human could reasonably collect physiological data and visible characteristics of a patient, and make a judgment as to how to compare, sort and categorize the data according to shared characteristics in order to classify the patient into one or more quantitative disease classifications. The claims are drawn to a physician’s mental process of evaluating a patient. Thus, the claims recite limitations which fall within the 'mental processes' grouping of abstract ideas.  See MPEP 2106.04(a)(2)(III).
Additionally, reciting comparing and classifying collected data with little detail of what is being done, also fall within the 'mathematical concepts' grouping of abstract ideas. 

Step 2A, Prong Two
Claims 1 and 16 recite the following additional elements:
collecting (claim 16 recites collecting by using a computing device) at least one data stream generated by at least one sensorconfigured to 5detect biological signals generated within a patient's tissue over time;
processing the at least one data stream and the patient data elements by a 10processing module configured to execute a partitioning algorithm to generate a personalized digital phenotype (PDP) (claim 1 recites using a processing module; claim 16 recites using a computing device to perform the processing); 


Electronically receiving a plurality of measurements is merely insignificant pre-solution activity (See MPEP 2106.05(g)).  
The reviewer understands the step of collecting sensor data and processing the data using a “partitioning algorithm” as referring to the mere use of a computer to carry out data comparison into different partitions or categories. In other words, the limitation refers to using a computer to sort data of an individual to more easily classify that individual. Applicant’s disclosure at para. [0027], [0046] describes using a mathematical approach to classify or partition data into categories to essentially classify an individual, as personalized to that individual since the data is from said individual, para. [0044].  This step is not extra-solution activity, but rather is the, albeit broad, solution related to the computer-implemented process of the claim.  However, the requirement to assign this task to a computer process or algorithm is neither particular enough to meaningfully limit the recited exception nor does it have more than a nominal relationship to the exception.  In other words, the breadth of the recited “partitioning algorithm” to classify data is such that it substantially encompasses all applications of the recited exception, while the personalized treatment plan being “based on” the individual’s sorted data correlated with disease classifications represents a merely nominally relationship with the exception as it associates the modification/treatment to all resultant likelihoods without condition.  In fact, the claimed step effectively constitutes mere instructions to apply the exception in a generic manner using a computer.  Further, there is no evidence of record that would support the assertion that this step is an improvement to a computer or a technological solution to a technological problem.  Rather, Applicant’s [0044], [0046] ultimately describe that the improvement of the claim relates to the data analysis steps (predictive capabilities) rather than how the claim is using that analysis and/or its results to practically apply the analysis.  (See MPEP 2106.04(d)(2), 2106.05(a), and 2106.05(f)).
Claims 1 and 16 reciting use of a processing module and computing device to execute a partitioning algorithm is a high-level of generality, with the selection of algorithm broadly recited, and with little detail of what is happening. The recitation merely refers to instructing processors or a computer to carry out the steps of using a partitioning algorithm to generate a personalized digital phenotype.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components (the processors and computer readable storage media). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.



Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A, Prong 2, integration of the abstract idea into a practical application, the additional elements in the claim amount to no more than insignificant extra-solution activity of data gathering and mere instructions to apply the exception using generic computer component(s). The same analysis applies here in 2B and does not provide an inventive concept. Therefore, the claims are not patent eligible. Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims
Claim 2-3, 17-18, and 30-33 recite limitations of type of sensor used to provide the data that is collected, and other computational components used to collect or output data. This pre-solution activity of data gathering using sensors, including a catheter comprising a sensor, is well-understood, routine, and conventional in the field of art. The extra-solution and post-solution activity of further collecting data using sensors, digitizing the data, and outputting on a display are also well-understood, routine, and conventional in the field of art. (See  MPEP 2106.05(d) II. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Even when viewed as a whole in combination with the independent claims 1 and 16, the BRI of claims reciting further analysis, update, and display fail to add significantly more to the abstract idea.
Claims 4, 5, 10-13, 19, 20, and 25-28 further define the type and location of sensor data collected, and are merely limiting the physiological variables to a particular field of use: physiological signals including respiratory, neural, cardiovascular, biomechanical, and clinical data.  Even when viewed as a whole in combination with the independent claims 1 and 16, the BRI of claims reciting physiological signals to be sensed and collected do not add significantly more to the abstract idea.
Claims 6 and 21 further limit the abstract idea by introducing limitations which are indicative of concepts practically performable in the human mind (applying a time stamp to the data), and as such the claims are not patent eligible for the same reasons provided for claims 1 and 16 above.
Claims 7 and 22 merely recite what the partitioning algorithm may include, which is a broadly recited list. As such, the claims are not patent eligible for the same reasons provided for claims 1 and 16 above.
Claims 8, 9, 15, 23, 24, 30 further limit the abstract idea by introducing limitations which are indicative of concepts practically performable in the human mind (collecting additional data and comparing against further patterns or classification categories), as well as mathematical concepts (aggregating/adding data or categories to update the classification), and as such, the claims are not patent eligible for the same reasons provided for claims 1 and 16 above.
Claims 14 and 29 recite limitations of types of treatment based on the data collection and classification for disease, with the post-solution activity of providing treatment to address the classified disease is well-understood, routine, and conventional in the field of art. Even when viewed as a whole in combination with the independent claims 1 and 16, the BRI of claims reciting suggesting or performing a treatment to the result of the data collection and classification fail to add significantly more to the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10 16-23, 25, and 31-32 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bobak et al (WO 2013/036677 A1, hereinafter “Bobak”).
	Regarding claims 1 and 16, Bobak shows a system and method comprising at least one sensor configured to detect biological signals generated within a patient's tissue over time and generate at least one data stream (para. 0028 – the SACS 12 is configured to collect and/or store signal data form one or more sensors 20, e.g., a physiological sensor such as  blood pressure monitor, heart rate monitor, EEG, EKG, etc.); 10a computing device configured to: collect the at least one data stream (para. 0028); collect patient data elements comprising one or more of demographic, clinical, laboratory, pathology, chemical, image, historical, genetic, and activity data for the patient (para. 0028– the IDSW 14 is configured to store data associated with a subject, e.g., data from a patient’s electronic health record, laboratory or pharmacy databases, etc.); 15process the at least one data stream and the patient data elements in a processing module configured to execute an algorithm to generate a personalized digital phenotype (PDP) (para. 0038 – implementation of MICC can focus on collecting large amounts of clinical signal data and establishing new, better, and/or more accurate clinical phenotypes); compare the PDP to a digital taxonomy comprising stored prior data to classify the patient into one or more quantitative disease classifications (para. 0038 – compare the clinical phenotypes present in a patient's electronic medical record against phenotypes generated by MICC using the patient's clinical signal data. The MICC-generated phenotypes can then be evaluated for their accuracy and ability to provide clinical decision support); and 20determine a personalized intervention for treating the patient based on the classified one or more quantitative disease classifications (para. 0105 –  the DSAS is used to alert users, e.g., a physician, caregiver, etc. about potential problems detected by MICC regarding patient health. The alerts are also appended to the patient's chart and made available to researchers to be considered at patient treatment review boards).
	Regarding claims 2 and 17, Bobak shows wherein the at least one sensor is in physical contact with the patient's body and the at least one sensed data stream is transmitted by one of wired or wireless communication (para. 0028).
	Regarding claims 3 and 18, Bobak shows wherein the at least one sensor is one or more of an electrode, an optical sensor, a piezoelectric sensor, an acoustic sensor, an electrical resistance sensor, a thermal sensor, an accelerometer, a pressure sensor, a flow sensor, and an electrochemical sensor (para. 0028).
	Regarding claims 4 and 19, Bobak shows wherein the biological signals comprise one or more 30of electrical heart signals, mechanical heart signals, heart rate, heart sounds, breathing sounds, breathing rate, breathing volume, nerve activity, and immunological signals (para. 0028).
	Regarding claims 5, and 20, Bobak shows wherein the patient data elements comprises one or more of electrical signals, hemodynamics, cardiac structure from imaging, clinical factors associated with heart or lung conductions, nerve signals, genetic profile, biomarkers of metabolic status, and patient movement (para. 0028).
	Regarding claims 6 and 21, Bobak shows wherein the computing device is further configured to apply a time stamp to each of the at least one data stream and the patient data elements (para. 0052).
	Regarding claims 7 and 22, Bobak shows wherein the partitioning algorithm comprises one or more of supervised machine learning, neural networks, correlation analyses, logistic regression analyses, decision trees, time domain analyses, frequency domain analyses, 10trigonometric transformations, logarithmic transformations, cluster analysis, and unsupervised machine learning (para. 0031).
	Regarding claims 8 and 23, Bobak shows wherein the digital taxonomy further includes prior data of the patient (para. 0028).
	Regarding claims 10 and 25, Bobak shows wherein the patient's tissue comprises a heart (para. 0028,-0029, 00122).
	Regarding claim 31, Bobak shows a display device configured to display the classified one or more quantitative disease classifications (para. 0012, 0039-0040, 0051).
	Regarding claim 32, Bobak shows wherein the computing device is further configured to iteratively collect additional data streams from the at least one a sensor, and acquire 15digitized data elements (as discussed above, and para. 0053 shows continuing to update and synchronize sensor information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2010/0042438A1, hereinafter “Moore”) in view of Lenz (US 2012/0100134 A1, hereinafter “Lenz”) (both cited in IDS).

	Regarding claims 1 and 16, Moore shows a system and method comprising at least one sensor configured to detect biological signals generated within a patient's tissue over time (para. 0030 – biological samples, para. 0006, are obtained by sensor probe(s)) and generate at least one data stream (para. 0020-0024, wherein the biological samples may include, not limited to – blood, hair, skin, saliva, semen, urine, fecal material, sweat, buccal, and various bodily tissues); 10a computing device configured to: collect the at least one data stream (para. 0006, 0009, 0036); collect patient data elements comprising one or more of demographic, clinical, laboratory, pathology, chemical, image, historical, genetic, and activity data for the patient (para. 0036-0038 – individual’s specific factors such as physical data, medical data, ethnicity, ancestry, geography, gender, age, family history, known phenotypes, demographic data, exposure data, lifestyle data, behavior data, and other known phenotypes may also be incorporated as data elements); 15process the at least one data stream and the patient data elements in a processing module configured to execute an algorithm to generate a personalized digital phenotype (PDP) (para. 0002-0004 – personalized phenotype profile, which is generated and stored digitally, para. 0036; para. 0039-0042 – digitally generated, stored and readily accessible phenotype profiles specifically correlated to an individual); compare the PDP to a digital taxonomy comprising stored prior data to classify the patient into one or more quantitative disease classifications (Abstract; para. 0005-0009 – comparing the PDP against known ratings and characteristics to classify the patient according to those characteristics; para. 0039-0045 - Correlation can be performed by standard statistical methods and statistically significant correlations between genetic variations and phenotypic characteristics are noted. For example, it may be determined that the presence of allele A1 at polymorphism A correlates with heart disease. As a further example, it might be found that the combined presence of allele A1 at polymorphism A and allele B1 at polymorphism B correlates with increased risk of cancer); and 20determine a personalized intervention for treating the patient based on the classified one or more quantitative disease classifications (para. 0138-0144 – personalized action plans disclosed herein provide meaningful, actionable information to improve the health or wellness of an individual that is based on the genomic profile of the individual. The action plans provide courses of action that are beneficial to an individual in view of a particular genotype correlation, and may include administration of therapeutic treatment, monitoring for potential need of treatment or effects of treatment, or making life-style changes in diet, exercise, and other personal habits/activities, which can be personalized based on an individual's genomic profile into a personalized action plan).
	While Moore shows using algorithm analyses (para. 0032, 0066), and categorizing population characteristics by portioning (para. 0078) in order to classify the PDP according to the particular individual characteristics, Moore lacks expressly showing performing the processing step above by using a partitioning algorithm to generate a PDP. As discussed above, Moore shows using sensor probes for the data stream collection and generation. Lenz teaches that it is known in the art to use sensor probes configured to detect biological signals generated within a patient's tissue over time (para. 0395-0400 - low-density array with electrochemical sensing (Clinical Micro Sensors) - “gene chips" or "microarrays" containing probes or primers for the gene of interest are provided alone or in combination with other probes and/or primers. A suitable sample is obtained from the patient extraction of genomic DNA, RNA, or any combination thereof and amplified if necessary), as well using machine learning to execute a partitioning algorithm to process and categorize the data stream collection (para. 0187-0190 – describing using a partitioning algorithm (Recursive partitioning creates a decision tree that strives to correctly classify members of the population based on several dichotomous dependent variables - decision support tool that uses a tree-like graph or model of decisions and their possible consequences, including chance event outcomes, resource costs, and utility - machine learning - classification tree (discrete outcome) or regression tree (continuous outcome) - recursive partitioning algorithm). Therefore, Lenz provides a teaching that Moore’s probe(s) qualifies as a sensor for detecting biological samples, and that it is known to process said biological samples using a partitioning algorithm to classify them as PDP that is particular to the individual. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore in view of Lenz to expressly teach using the probe as a sensor for the claimed data collection and data generation, and to add Lenz's machine learning and partitioning algorithm to Moore's method/system as "Recursive partitioning" is a statistical method for multivariable analysis. Incorporating such an algorithm would be beneficial for the purpose of improving computation of the data, data analysis and categorization, since recursive partitioning creates a decision tree that strives to correctly classify members of the population based on several dichotomous dependent variables. A decision tree (or tree diagram) is a decision support tool that uses a tree-like graph or model of decisions and their possible consequences, including chance event outcomes, resource costs, and utility. In data mining and machine learning, a decision tree is a predictive model; that is, a mapping from observations about an item to conclusions about its target value (as taught by para. 0187-0190 of Lenz).

	Regarding claims 2 and 17, Moore shows wherein the at least one sensor is in physical contact with the patient's body and the at least one sensed data stream is transmitted by one of wired or wireless communication (para. 0174-0176 – wired network connection or wireless Internet connection).
	Regarding claims 3 and 18, as discussed in the modification above, Lenz teaches wherein the at least one sensor is one or more of an electrode, an optical sensor, a piezoelectric sensor, an acoustic sensor, an electrical resistance sensor, a thermal sensor, an accelerometer, a pressure sensor, a flow sensor, and an electrochemical sensor (para. 0395-0400 - low-density array with electrochemical sensing (Clinical Micro Sensors) - "gene chips" or
"microarrays").
	Regarding claims 4 and 19, Moore shows wherein the biological signals comprise one or more 30of electrical heart signals, mechanical heart signals, heart rate, heart sounds, breathing sounds, breathing rate, breathing volume, nerve activity, and immunological signals (para. 0036-0038 - heart rate, blood pressure, glucose level; para. 0061-0066 -phenotype C may be shortness of breath, and phenotype D is small lung capacity).
	Regarding claims 5, and 20, Moore shows wherein the patient data elements comprises one or more of electrical signals, hemodynamics, cardiac structure from imaging, clinical factors associated with heart or lung conductions, nerve signals, genetic profile, biomarkers of metabolic status, and patient movement (para. 0036-0038 - heart rate, blood pressure, glucose level; para. 0061-0066, metabolite levels shown by - phenotype C may be shortness of breath, and phenotype D is small lung capacity).
	Regarding claims 6 and 21, Lenz teaches wherein the computing device is further configured to apply a time stamp to each of the at least one data stream and the patient data elements (para. 0115 - All numerical designations, e.g., pH, temperature, time, concentration, and molecular weight, including ranges, are approximations which are varied (+) or (-) by increments of 0.1). When incorporating Lenz’ processing algorithm above, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have also incorporated applying a time stamp when collecting and analyzing the data that was detected from the patient’s tissue over time.
	Regarding claims 7 and 22, as taught by Lenz above, Lenz teaches wherein the partitioning algorithm comprises one or more of supervised machine learning, neural networks, correlation analyses, logistic regression analyses, decision trees, time domain analyses, frequency domain analyses, 10trigonometric transformations, logarithmic transformations, cluster analysis, and unsupervised machine learning (para. 0187-0190 – machine learning).
	Regarding claims 8 and 23, Moore shows wherein the digital taxonomy further includes prior data of the patient (para. 0036-0040 – family medical history, personal medical history).
	Regarding claims 9 and 24, Moore shows wherein the one or more quantitative disease 15classifications comprise one or more of rotational or focal activation patterns, intermittent rotational or focal activation patterns, incomplete activation patterns, and sites of specific heart structure or specific anatomical sites in said individual (para. 0048-0055 - Genotype correlations between SNP haplotype patterns and diseases, conditions or physical states are increasingly becoming known. For a given disease, the haplotype patterns of a group of people known to have the disease are compared to a group of people without the disease. By analyzing many individuals, frequencies of polymorphisms in a population can be determined, and in turn these frequencies or genotypes can be associated with a particular
phenotype, such as a disease or a condition).
	Regarding claims 10 and 25, Moore shows wherein the patient's tissue comprises a heart, nerves that supply regions of the heart, regions of the brain that control the nerves, blood vessels 20that supply regions of the heart, and tissues adjacent to the heart (para. 0069,  tissue specificity - neural, breast, ovaries, testes, prostate, bone, lymph nodes, pancreas, esophagus, stomach, liver, brain, lung, kidneys, etc.,).
	Regarding claims 11 and 26, Moore shows wherein the disease is a heart rhythm disorder comprising one or more of atrial fibrillation, ventricular fibrillation, atrial tachycardia, atrial flutter, polymorphic or monomorphic ventricular tachycardia, ventricular flutter, or other electrical disturbance within the heart (para. 0069 - Risk profiles may be broken down by broad disease classes, such as cancer, heart disease, metabolic disorders).
	Regarding claims 12 and 27, Moore shows wherein the computing device is further configured to generate a map using the at least one data stream, the map comprising an image representative of activations at locations within the heart, and wherein processing comprises identifying locations of relatively higher activation (para. 0069-0079 – HapMap data set representing heart disease).
	Regarding claims 13 and 28, as taught by Lenz above, to incorporate machine learning in Moore’s system and method, the combination renders obvious wherein the at least one data stream comprises clinical 30electrograms including false deflections, and wherein processing further comprisesWO 2019/212833PCT/US2019/029004 -68- generating a reconstructed electrogram using a machine learning algorithm trained on one or more reference signals associated with different heart rhythms (Lenz, para. 0187-0190 - mathematical algorithm refers to a machine learning/approach. In some embodiments, a mathematical algorithm refers to a statistical pattern recognition approach).
	Regarding claims 14 and 29, Moore teaches wherein personalized intervention comprises modifying at least a portion of the patient's tissue by one or more of ablation by energy 5delivery via contact devices, energy delivery by noncontact devices, electrical therapy, thermal therapy, mechanical therapy, delivery of drug therapy, delivery of immunosuppression, delivery of stem cell therapy, and delivery of gene therapy (para. 0038-0044 - personalized action plans - genomic profile of the individual. The action plans provide courses of action that are beneficial to an individual in view of a particular genotype correlation, and may include administration of therapeutic treatment, monitoring for potential need of treatment or effects of treatment, or making life-style changes in diet, exercise, and other personal habits/activities).
	Regarding claims 15 and 30, Moore shows generating updated personal historical data for the PDP, the classified one or more quantitative disease classifications, 10the personalized intervention, and an intervention outcome (Abstract; para. 0005-0011, 0038-0044).
	Regarding claim 31, Moore shows a display device configured to display the classified one or more quantitative disease classifications (para. 0165-0170, computer monitor or television screen used to visualize the display, such as a personal portal with relevant information).
	Regarding claim 32, as taught by the modification in view of Lenz above, Lenz teaches wherein the computing device is further configured to iteratively collect additional data streams from the at least one a sensor, and acquire 15digitized data elements (para. 0395-0400 – low-density array with electrochemical sensing (Clinical Micro Sensors) - “gene chips" or "microarrays").
	Regarding claim 33, as taught by the modification in view of Lenz above, Lenz teaches wherein the at least one sensor comprises a plurality of electrodes configured to detect cardiac signals (para. 0395-0400 – low-density array with electrochemical sensing (Clinical Micro Sensors) - “gene chips" or "microarrays"). Lenz also teaches wherein the at least one sensor comprises a catheter having said electrodes (para. 0582 - local infusion during surgery, by injection or by means of a catheter). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method of the combination to use a catheter comprising electrodes as taught by Lenz, as a known means of data collection when using the probe sensors to collect the data signals from the patient.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792